Name: 79/340/EEC: Commission Decision of 16 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian atomic absorption spectrometer, type AA 6D'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-30

 Avis juridique important|31979D034079/340/EEC: Commission Decision of 16 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian atomic absorption spectrometer, type AA 6D' Official Journal L 078 , 30/03/1979 P. 0040 - 0040 Greek special edition: Chapter 02 Volume 7 P. 0111 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 16 MARCH 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN ATOMIC ABSORPTION SPECTROMETER , TYPE AA 6D ' ( 79/340/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 8 SEPTEMBER 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN ATOMIC ABSORPTION SPECTROMETER , TYPE AA 6D ' FOR USE IN CLINICAL-CHEMISTRY RESEARCH , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 7 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN ANALYZER FOR SOLID MATERIAL ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS RESOLUTION AND ABSORPTION RANGE AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSES IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR TO THE APPARATUS ' SP 1900 ' MANUFACTURED BY THE FIRM PYE UNICAM LTD , YORK STREET , CAMBRIDGE CB1 2PX , UNITED KINGDOM AND THE APPARATUS ' FMD 3 ' MANUFACTURED BY THE FIRM CARL ZEISS , 7082 OBERKOCHEN , GERMANY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' VARIAN ATOMIC ABSORPTION SPECTROMETER TYPE AA 6D ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 MARCH 1979 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT